DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the Appeal Brief filed on 28 May 2021.
2.  Claims 1-30 are pending in the application.
3.  Claims 1-30 have been allowed.
Allowable Subject Matter
4.  Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The applicant’s arguments filed in the Appeal Brief filed on 28 May 2021 have been deemed persuasive.  Specifically, the prior art does not disclose, teach or fairly suggest the limitations of “comparing the similarity score to a learning threshold, the learning threshold being greater than the authentication threshold” and “saving a new template for the user when the similarity score is less than the learning threshold and greater than the authentication threshold, the new template including features of the input biometric data”, as recited in independent claims 1, 14 and 30.
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
5.  The following references have been considered relevant by the examiner:
A.  Shin et al US 2017/0041314 A1 directed to biometric information management and, more particularly, to a method and apparatus for managing biometric authentication information by updating or adding biometric authentication information registered for multiple biometric recognition [0002].
B.  Tsukamoto et al US 2013/0340061 A1 directed to a user authentication template learning system and a user authentication template learning method for learning a user authentication template which is used for biometric authentication of a mobile information terminal [0001].
C.  Yamamoto et al US 2008/0212846 A1 directed to obtaining biologic information input such as a fingerprint image, which is to be accepted or rejected as being input from an authentic user [abstract].
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492